DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 23 May 2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see Interview Summary attached to the Office action mailed 23 March 2022).
	In the Claims, the following amendments are made:
	Claim 1, line 9, delete “the” before “merging”.  Line 11, delete “the” before “merging”.
	Claim 3, line 1, replace “the” before “pseudo-asset” with --each---.
	Claim 7, line 1, replace “the” before “pseudo-asset” with --each---.
	Claim 8, line 12, delete “the” before “merging”.  Line 14, delete “the” before “merging”.
	Claim 10, line 1, replace “the” before “pseudo-asset” with --each---.
	Claim 14, line 1, replace “the” before “pseudo-asset” with --each---.
	Claim 15 line 11, delete “the” before “merging”.  Line 13, delete “the” before “merging”.
	Claim 17, line 1, replace “the” before “pseudo-asset” with --each---.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Parab [US 2011/0161297 A1] (hereinafter “Parab”) teaches creating a cloud synthetic backup from two or more previous backup data sets, including at least one incremental backup data set stored in a cloud storage service (see paragraphs [0084]-[0085]).
	Per independent claim 1, the cited prior art reference fails to teach or suggest: 1) in response to the incremental backup request: 2) obtaining an asset and an asset entry associated with the incremental backup request; 3) dividing the asset into pseudo-assets based on the asset entry; storing the pseudo-assets across backup storages to generate incremental pseudo-asset backups; 4) initiating the merging of the incremental pseudo-asset backups to generate an incremental asset backup; and 5) initiating the merging of the incremental asset backup with a previously generated full asset backup associated with the incremental backup request to generate a first synthetic full asset backup.
	Per independent claim 8, the claim is the system claim correspond to the method claim 1, and is allowable for the same reasons mutatis mutandis.
	Per independent claim 15, the claim is the computer readable medium claim correspond to the method claim 1, and is allowable for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

5 June 2022